Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about April 30, 1992, which granted a motion by defendants Moran Towing Corporation et al., on the ground of forum non conveniens, unanimously affirmed, without costs.
There is no merit to plaintiffs’ argument that the doctrine of forum non conveniens is inapplicable here. The alternate forum, New Jersey, will be able to afford plaintiffs Jones Act relief, if such is warranted (cf., Lambiris v Neptune Mar. Co., 38 AD2d 528, 529).
In view of the fact that plaintiff lives, worked, was injured, and treated in New Jersey, and that almost all of the witnesses reside in New Jersey, it cannot be said that dismissal on the ground of forum non conveniens was an abuse of discretion (see, H & J Blits v Blits, 65 NY2d 1014). Concur— Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.